DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laager (2902788).
In reference to claim 1, Laager discloses a firearm comprising: 
a housing (figures 1 and 2, the firearm receiver, inside which all of the other structures are housed); 
a handle coupled to the housing (column 1, lines 54-56, and figure 1: a person of ordinary skill in the art would at once envisage that the shotgun includes a hand coupled to the receiver); 
at least two barrels, each barrel configured to expel a round therefrom (column 1, lines 54-56); and 
a firing control assembly arranged within the housing, the assembly comprising: 
a trigger configured to be depressed by a user; at least two firing pins, each corresponding with one of the at least two barrels (figure 1, trigger 32 and firing pins 14; also see column 2, lines 10-19); 
a rotatable state change cog (figures 1 and 2, element 29); 
a pawl configured to engage with at least one of the at least two firing pins (figure 1, pawl 11); and 
a pawl selector configured to engage with the pawl, the pawl selector further configured to slide between a first position and a second position in response to rotation of the state change cog (figures 1 and 2, pawl selector 19+27, wherein each of elements 19 and 27 slide on an inner surface of the receiver, and along the outer circumference of a respective central pin, as it rotates).

In reference to claim 2, Laager discloses the claimed invention (the space between tabs 20 and 21 constitutes a channel as claimed).
In reference to claim 3, Laager discloses the claimed invention (each of elements 19 and 27 have tabs 20 and 21; column 2, lines 10-19).
In reference to claim 4, Laager discloses the claimed invention (figure 1, cog pusher 30).
In reference to claim 5, Laager discloses the claimed invention (column 2, lines 26-29).
In reference to claim 6, Laager discloses the claimed invention (figure 1, four fins of element 29).
In reference to claim 8, Laager discloses the claimed invention (figure 1, sear lugs 10).
In reference to claim 9, Laager discloses the claimed invention (figure 1, pawls 11 and 26).
In reference to claim 10, Laager discloses the claimed invention (figure 1, spacers 23).
In reference to claim 11, Laager discloses the claimed invention (each of the two projections of spacer 23 constitutes a ramp).
In reference to claims 12-14, Laager discloses the claimed invention, as set forth above in the references to claims 1-4.
In reference to claims 17-19, Laager discloses the claimed invention, as set forth above in the references to claims 8, 11, and 12.
In reference to claim 20, Laager discloses the claimed invention, as set forth above in the reference to claim 1 (also see column 1, line 63, to column 2, line 9).

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Elliot (51440), Heuser (191341), Mink (1759132), Lake (310689), Numbers (4489515), Laager (2947220), Heizer et al. (9175918), Kjellberg (10151556), Teach, JR. et al. (2011/0072704), Emde et al. (2014/0165441), Kohout (2015/0253097), and Radojicic et al. (2021/0222982).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641